EAST SHORE DISTRIBUTORS, INC. 1 WALL TOWNSHIP, NJ 07719 February 7, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re:East Shore Distributors, Inc. (the “Company”) Request to Withdraw Form 8-A (File No. 001-35757) Ladies and Gentlemen: The Company hereby requests to withdraw its Form 8-A for the Registration of Securities under Section 12(b) of the Securities and Exchange Act of 1934, as amended (the “ Exchange Act ”), filed with the U.S. Securities and Exchange Commission (the “ Commission ”) on December 6, 2012. The Company initially filed such Form 8-A under Section 12(b) of the Exchange Act, however, the Company has not applied and does not presently plan to apply to register a class of securities on a national securities exchange, and therefore, is requesting to withdraw such registration. Accordingly, the Company is concurrently filing with the Commission a Form 8-A for the Registration of Securities under Section 12(g) of the Exchange Act. Sincerely, /s/ Alex Fridman Alex Fridman Chief Executive Officer
